DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 06/15/2022 is acknowledged.
Claims 61-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “natural curve” in claim 1 is a relative term which renders the claim indefinite. The term “natural” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The meets and bounds of the term natural curve is unclear as one would not know how to avoid infringement.
Claim 4 recites the limitation "the first and second soft pads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 contains the trademark/trade name RainbowSET®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the algorithm board and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaestle (USPN 10,156,686).
Regarding claim 1, Kaestle discloses a finger sensor system comprising:
an ergonomic interface, wherein the ergonomic interface is shaped into a natural
curve of a user’s hand (a compressible foam coupled to the interior of the finger clip reads on claimed ergonomic interface); and a finger sensor (finger clip 74, 72, figure 4). See figures 4-5 Col. 4 lines 52-67.
Regarding claim 2, Kaestle discloses the finger sensor further comprises a pivot release stand (element 93 figure 5).
Regarding claim 3, Kaestle discloses the system further comprises a pin and the pin comprises of a coil spring (element 93 figure 5).
Regarding claim 4, Kaestle discloses the pivot release stand is located at the deepest end of the first and second soft pads (figure 5).
Regarding claim 5, Kaestle discloses the ergonomic interface further
comprises a display. See figures 4-5 Col. 4 lines 52-67
Regarding claim 6, Kaestle discloses the system further comprises an
algorithm board. See figures 4-5 Col. 4 lines 52-67
Regarding claim 7, Kaestle discloses the system further comprises a processor. See figures 4-5 Col. 4 lines 52-67
Regarding claim 8, Kaestle discloses the system further comprises a
communication board. See figures 4-5 Col. 4 lines 52-67
Regarding claim 9, Kaestle discloses the system further comprises a battery. See figures 4-5 Col. 4 lines 52-67
Regarding claim 10, Kaestle discloses the algorithm board comprises of
RainbowSET® spectroscopy algorithms that can measure at least nine parameters from
transmission based spectroscopy. See figures 4-5 Col. 4 lines 52-67
Regarding claim 11, Kaestle discloses the interface is a rounded shape. See figures 4-5 Col. 4 lines 52-67
Regarding claim 12, Kaestle discloses the finger sensor is configured to be at a
maximum opening when a finger is not inserted. See figures 4-5 Col. 4 lines 52-67
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791